IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSE GUARDARRAMA,                         §
                                          §    No. 220, 2017
      Defendant Below,                    §
      Appellant,                          §    Court Below—Superior Court
                                          §    of the State of Delaware
      v.                                  §    C.A. No.
                                          §
STATE OF DELAWARE,                        §    Cr. ID No. 1604012801
                                          §
      Plaintiff Below,                    §
      Appellee.                           §

                            Submitted: January 17, 2018
                             Decided: January 29, 2018

Before STRINE, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                    ORDER

      On this 29th day of January 2018, upon consideration of the parties’ briefs and

the record on appeal, it appears to the Court that:

             A Superior Court jury found Jose Guardarrama guilty of one count of

Possession of Firearm Ammunition by a Person Prohibited and two counts of

Possession of a Deadly Weapon by a Person Prohibited. The Superior Court

sentenced Guardarrama to twenty-six years of Level V incarceration, suspended

after ten years, followed by probation.

             On appeal, Guardarrama argues that the Superior Court erred when it

refused to suppress evidence seized during a search of his residence because the

magistrate who issued the search warrant for that search improperly considered
evidence previously seized by the police during a warrantless search of trash bags

found outside of his residence.

                The Court has determined that the judgment of the Superior Court

should be affirmed on the basis of and for the reasons assigned in the Superior

Court’s December 14, 2016 Memorandum and Order.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:



                                            /s/ Gary F. Traynor




1
    State v. Guardarrama, 2016 WL 7235694 (Del. Super. Ct. Dec. 14, 2016).


                                               2